Upon consideration of the application filed by Petitioner on the 8th of May 2019 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Cleveland County:
"Denied by order of the Court in conference, this the 9th of May 2019."
The following order has been entered on the motion filed on the 8th of May 2019 by Petitioner to Proceed Without Fees:
*694"Motion Allowed by order of the Court in conference, this the 9th of May 2019."
Ervin, J. recused